COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 IN RE: MELISSA WARRICK, IN HER                                No. 08-13-00255-CR
 OFFICIAL CAPACITY AS AN                       '
 ASSISTANT DISTRICT ATTORNEY                             AN ORIGINAL PROCEEDING
 FOR THE STATE OF TEXAS,                       '
                                                                 IN MANDAMUS
                             Relator.          '

                                               '

                                                '



                                          ORDER

       Pending before the Court is Relator’s motion to carry over the reporter’s record from cause

number 08-13-00186-CR into the above styled and numbered mandamus proceeding. The

motion is GRANTED. The reporter’s record and supplemental reporter’s record filed in cause

number 08-13-00186-CR shall be considered filed as a reporter’s record and supplemental

reporter’s record in cause number 08-13-00255-CR.

       IT IS SO ORDERED this 29th day of August, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)